MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00680-CV

                         ELIZABETH COPELAND, Appellant

                                            V.

                            BARRY COPELAND, Appellee

   Appeal from the 311th District Court of Harris County. (Tr. Ct. No. 2012-39055).

TO THE 311TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 31st day of March, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:


                     This is an appeal from the judgment signed by the court
             below on April 29, 2014. After being notified that this appeal
             was subject to dismissal want of prosecution for failure to file a
             brief, appellant did not adequately respond. Accordingly, the
             Court dismisses the appeal for want of prosecution.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 31, 2015.

             Per curiam opinion delivered by panel consisting of Justices
             Jennings, Higley, and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




July 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                     CLERK OF THE COURT